Nichols, Justice.
Under the decisions in Reeves v. Comfort, 172 Ga. 331 (157 SE 629); Dooley v. Savannah Bank & Trust Co., 199 Ga. 353 (34 SE2d 522); Cawthon v. Anderson, 211 Ga. 77 (84 SE2d 66), the trial court did not err in granting the plaintiffs a temporary injunction enjoining the defendants from constructing a commercial building on property restricted by covenants running with the land to residential use. The contention that such radical changes had taken place since the restrictive covenants were placed upon the property as to deprive the defendants of their property, if such covenants were enforced, is without merit, since the defendants, who in this case purchased the property after the alleged radical changes had taken place, by accepting the deed voluntarily accepted therewith the restrictions contained in the covenants. See also Humthlett v. Reeves, 212 Ga. 8, 19 (90 SE2d 14).

Judgment affirmed.


All the Justices concur.

McClain, Mellen, Bowling & Hickman, A. 0. Bracey, III, Arthur Gregory, for appellees.